Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1619, Examiner Nicole Babson.
The Applicant’s reply filed on 1/8/21 is acknowledged.  Claims 1-12 are pending.  Claims 7, 8, 11 and 12 have has been withdrawn.  No claims have been amended.  Claims 1-6, 9, and 10 are under consideration. 

Rejections Maintained and New Grounds of Rejections

Specification
The claim listing is objected to because claims 7, 8 and 11 should be identified as “withdrawn” and not “original” or "previously presented".

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 10 stand rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US20040028634, 2/12/2004; of record) in view of Delsignore (EP 2628487, 8/21/2013; of record) and Moloney (US20040121020, 6/24/32004).
With regard to claims 1-6, Tanaka teaches a skin care composition containing 0.5-10% of trimethylglycine (paragraphs 49 and 50), 0.1-1% of a carbomer (abstract), a cosmetically acceptable aqueous carrier (abstract), and a pH of 5-7 (paragraph 60). The composition is considered to be a moisturizing gel because it contains the same components responsible for the moisturizing effect and gel structure, i.e., the humectant and structure increasing polymer, as in the instant claim. 

Tanaka does not teach the inclusion of PEG60 almond glyceride. Tanaka teaches the inclusion of 0.05% to about 5% of a silicone component, where the silicone component is emulsified in a nonionic surfactant (paragraph 37). Tanaka does not specify the surfactant, and Tanaka also teaches that harsh surfactants damage the skin (paragraph 4). Moloney teaches that PEG-60 almond glycerides are a low-irritant, mild anionic surfactant (paragraphs 34 and 35). It would have therefore been obvious to one of ordinary skill in the art at the time of invention to use PEG-60 almond glycerides as the nonionic surfactant in the composition of Tanaka. Because the silicone component of Tanaka containing the nonionic surfactant is present at 0.05-5%, the nonionic surfactant is present at less than 5%, which overlaps the claimed range and renders it obvious.

With regard to claim 10, the composition also contains niacinamide (Tanaka, paragraph 50).

Claim 9 stands rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US20040028634, 2/12/2004; of record) in view of Delsignore (EP 2628487, 8/21/2013; of record) and Moloney (US20040121020, 6/24/32004) as applied to claims 1-6 and 10 above, and further in view of Bonda (US 5,849,273). 
With regard to claim 9, Tanaka, Delsignore, and Moloney teach the limitations of claim 1 as described above. Tanaka teaches that sun exposure damages the skin and that the composition is used to maintain or return such skin to a healthy and/or useful state (paragraphs 4 and 5). However, Tanaka, Delsignore, and Moloney do not expressly teach the inclusion of a sunscreen active agent or pigment. Bonda teaches a skin care composition with skin moisturizing properties that contains an active sunscreen agent to protect the skin against UV damage from the sun (abstract, claim 1, column 1, lines 19-40). Given that Tanaka teaches that the purpose of the composition is to maintain or restore the health of skin damaged by the sun through moisturization (paragraph 5), it would have been obvious to one of ordinary skill in the art at the time of invention to also include an active sunscreen ingredient such as that of Bonda in the composition to also provide protection against sun damage.

Response to Arguments
Applicant's arguments filed 1/8/21 have been fully considered but they are not persuasive. 
Applicant argues on page 8 that Tanaka teaches numerous “tacky skin treatment agents” and do not specifically point to trimethyl glycine or share any data comprising the formulations on skin.  This is not found persuasive.  As described supra, Tanaka teaches the inclusion of tacky skin treatment agents including trimethyl glycine.  It would have been obvious to one of ordinary skill in the art to have selected any of the agents disclosed by Tanaka, including trimethyl glycine.  “The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004) (MPEP 2145 D).  The Examiner is not persuaded that the number of potential combinations is so great that the conclusion of obviousness is called into question. Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) ("[D]isclos[ing] a multitude of effective combinations does not render any particular formulation less obvious. This is especially true because the claimed composition is used for the identical purpose taught by the prior art.").  
Applicant further argues on page 8 that their Examples 1-3 were tested for skin hydration and Example 3 shows the best change from the base line.  Applicant continues that Example 3 comprises, among other ingredients, a combination of trimethylglycine, PEG-14M, PEG 60 almond glycerides and shea oil and Tanaka does not teach the presence of any terpene esters, or of a skin feel agent.  This is not found persuasive.  The comparative lotion of the Specification is not the composition of Tanaka (instant Specification [0074]).  Applicant has not compared to the 
Applicant further argues on page 9 that there is no reason for one of skill in the art to look at an adjuvant cream for topical use having anti-inflammatory properties, such as the ones taught by Delsignore, and pick an ingredient therefrom and add it to a skin care composition of Tanaka.  This is not found persuasive.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Delsignore teach that shea butter is a vegetable extract that is rich in fatty acids (oleic acid, stearic acid, palmitoleic acid, linoleic acid) and triterpene esters, the use of which in the cosmetic field as an emollient, soothant and moisturiser is known (e.g. paragraph 0034).  “When a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.  Consistent with this reasoning, it would have obvious to have selected various combinations of various disclosed ingredients from within a prior art disclosure, to arrive compositions “yielding no more than one would expect from such an arrangement”.
Applicant continues on page 10 that there is no reason for one of skill in the art to look at a therapeutic composition for treating wounds to add to the composition of Tanaka.  This is not found persuasive. As described supra, Tanaka teaches that harsh surfactants damage the skin 
Applicant further argues on page 12, over claim 9, that Tanaka does not mention the inclusion of a sunscreen active, and one would have no motivation to add a sunscreen active to the composition of Tanaka.  This is not found persuasive. Tanaka teaches that sun exposure damages the skin and that the composition is used to maintain or return such skin to a healthy and/or useful state (paragraphs 4 and 5), and Bonda teaches a skin care composition with skin moisturizing properties that contains an active sunscreen agent to protect the skin against UV damage from the sun (abstract, claim 1, column 1, lines 19-40).   One would have been motivated to include a sunscreen active to prevent further damage.  “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.  
Accordingly, the rejections are maintained.


Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/            Primary Examiner, Art Unit 1619